Case 1:20-cv-21108-UU Document 130 Entered on FLSD Docket 10/26/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

  MARTA REYES; LAWRENCE WOOD; et al.,
  on behalf of themselves                                     CASE NO. 1:20-cv-21108-UU
  and all those similarly situated,                           HON. URSULA UNGARO

                 Plaintiffs,                                  CLASS ACTION

  v.

  PEOPLE’S REPUBLIC OF CHINA;
  COMMUNIST PARTY OF CHINA; et al.,

  Defendants.
  _____________________________________/

              MOTION FOR LEAVE TO FILE CORRECTED DECLARATION

         Plaintiffs hereby respectfully move the Court for an order granting leave to file a

  corrected Declaration of Maria J. Gutierrez, which was filed in support of Plaintiffs’ showing of

  “good cause” for additional time to serve Defendants and incorporated into the Joint Scheduling

  Report filed October 2, 2020. [DE 124]. In support, Plaintiffs further state:

         1.      Plaintiffs have relied on the “Affidavit of Maria J. Gutierrez,” president of

  Judicial Process and Support, dated August 11, 2020. It was filed as an Exhibit to Plaintiffs’

  October 2, 2020 Joint Scheduling Report. [DE 124-2].

         2.      Plaintiffs inadvertently labeled Ms. Gutierrez’s Declaration as an “Affidavit”

  instead of as a declaration, and inadvertently omitted the required “under penalty of perjury”

  language set forth in the 28 U.S.C. 1746(2).

         3.      The attached Declaration (Exhibit 1) corrects those technical errors and clarifies

  that Ms. Gutierrez signed the original “affidavit” under the pains and penalties of perjury. The

  original statements remain unchanged.
Case 1:20-cv-21108-UU Document 130 Entered on FLSD Docket 10/26/2020 Page 2 of 3

                                                                  CASE NO. 1:20-cv-21108-UU

         4.      Plaintiffs seek to have Exhibit 1 (and its attachment) deemed the replacement of

  the prior filed exhibit, Docket Entry 124-2.

         5.      Plaintiffs regret the error and any inconvenience caused to the Court, and posit

  that no prejudice will result from replacing the prior exhibit, as the Joint Status Report and

  proposed scheduling order are still pending, and there is no substantive change to the filing.

         6.      A proposed Order is attached.

         WHEREFORE Plaintiffs respectfully request entry of Order granting leave to file the

  attached clarified Declaration of Maria Gutierrez and have it deemed a replacement of Docket

  Entry 124-2, and for such further relief as the court may deem just and proper.

         Respectfully submitted this 26th day of October, 2020.

                                        By: /s Matthew T. Moore
                                        Matthew T. Moore, Esq.
                                        Fla. Bar No. 70034
                                        Primary: mmoore@thebermanlawgroup.com
                                        Secondary: service@thebermanlawgroup.com

                                        Vincent J. Duffy, Esq.
                                        Fla. Bar No. 82151
                                        Primary: service@thebermanlawgroup.com
                                        Secondary: vduffy@thebermanlawgroup.com

                                        THE LAW OFFICES OF
                                        BERMAN & BERMAN, P.A.
                                        P.O. Box 272789
                                        Boca Raton, FL 33427
                                        Telephone: (561) 826-5200
                                        Fax: (561) 826-5201
Case 1:20-cv-21108-UU Document 130 Entered on FLSD Docket 10/26/2020 Page 3 of 3

                                                                  CASE NO. 1:20-cv-21108-UU

                                     CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing has been filed this October

  26, 2020, with the Court’s CM/ECF filing system, which shall cause an email notice to be sent to

  all parties of record in this matter.



                                          By: /s Matthew T. Moore
                                          Matthew T. Moore, Esq.
                                          Fla. Bar No. 70034
